


Exhibit 10.3


FIRST LEASE MODIFICATION AGREEMENT


AGREEMENT (“Agreement”) made as of this 31st day of August, 2015 between ESRT
EMPIRE STATE BUILDING, L.L.C., a Delaware limited liability company with an
address c/o Empire State Realty Trust, Inc., One Grand Central Place, 60 East
42nd Street, New York, New York 10165 (hereinafter called “Landlord”), and
SHUTTERSTOCK, INC., a Delaware corporation with an office at 350 Fifth Avenue,
21st Floor, New York, New York 10118 (hereinafter called “Tenant”).


WITNESSETH:


WHEREAS, Landlord is successor-in-interest to Empire State Building Company
L.L.C., the original landlord, and Tenant is the tenant, under that certain
agreement of lease dated as of March 21, 2013, covering certain space (the
“Office Premises”) consisting of a portion of the 20th floor and the entire
rentable area of the 21st floor of the building (“Building”) known as the Empire
State Building, 350 Fifth Avenue, New York, New York (which agreement of lease,
as same may have been amended or modified through the date hereof, is
hereinafter called the “Lease”); and


WHEREAS, pursuant to Article 54 of the Lease, it was agreed that certain space
on the 20th floor of the Building, designated therein as the “Twentieth Floor
Must Take Premises”, would be leased to Tenant pursuant to certain terms and
conditions more specifically set forth therein; and


WHEREAS, Landlord and Tenant wish to modify the Lease so that the Twentieth
Floor Must Take Premises, which shall hereinafter be referred to as the “First
Additional Premises” (and is more particularly shown as Storeroom A and
Storeroom B on Exhibit A (which is not necessarily to scale) annexed hereto and
made part hereof), is leased to Tenant in accordance with the terms and
conditions hereinafter set forth (in lieu of the provisions of said Article 54
of the Lease). Any and all defined terms used herein shall have the meanings
ascribed to them in the Lease.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:


1.    A.    The First Additional Premises shall be deemed to be, and hereby are,
added to the demised premises under the Lease, for a term of years, which shall
be deemed to have commenced on November 24, 2014 (the “FAP Commencement Date”),
and which shall end on September 30, 2024 (the “FAP Expiration Date”). Except as
otherwise set forth herein, the First Additional Premises shall be leased to
Tenant pursuant to all of the terms, covenants and conditions of the Lease, as
modified hereby. The rentable square foot area of the First Additional Premises,
for all purposes under the Lease, as modified hereby, shall be deemed to be
1,252 rentable square feet (anything contained in the Lease to the contrary
notwithstanding). The First Additional Premises and the Office Premises are
hereinafter referred to, collectively, as the “Demised Premises”.
B.    Article 54 shall be deemed to be, and hereby is, deleted from the Lease,
and shall be deemed to be without force and effect ab initio.
2.    Commencing on the FAP Commencement Date, Tenant shall pay Landlord
additional fixed annual rent for the First Additional Premises at the following
rates:




--------------------------------------------------------------------------------




(i)
from the FAP Commencement Date through September 30, 2019: Forty-Three Thousand
Eight Hundred Twenty and 00/100 ($43,820.00) Dollars per annum ($3,651.67 per
month); and



(ii)
from October 1, 2019 through the FAP Expiration Date: Forty-Seven Thousand Five
Hundred Seventy-Six and 00/100 ($47,576.00) Dollars per annum ($3,964.67 per
month)



3.    Tenant shall pay Landlord operating expense escalation additional rent for
the First Additional Premises, in accordance with the provisions of Article 2C
of the Lease, except that the term “The Percentage”, for purposes of calculating
such additional rent for the First Additional Premises, shall mean .0499
(.0499%) percent.


4.    Tenant shall pay Landlord real estate tax escalation additional rent for
the First Additional Premises, in accordance with the provisions of Article 2D
of the Lease, except that the term “The Percentage”, for purposes of calculating
such additional rent for the First Additional Premises, shall mean .0455 percent
(.0455%).


5.    Landlord shall redistribute electricity to Tenant for the First Additional
Premises, initially on a “submetering” basis, in accordance with the provisions
of Article 3B of the Lease, except that: (i) Landlord shall have no obligation
to perform any of the work described in Article 3B(iii) of the Lease with
respect to the First Additional Premises; (ii) Landlord shall not be obligated
to install a separate submeter or any other lines or equipment for the First
Additional Premises; and (iii) Tenant, at Tenant’s sole cost and expense, shall
effect all work necessary to connect Tenant’s local electrical distribution in
the First Additional Premises to the submeter which is currently measuring
Tenant’s electricity consumption on the 20th floor of the Building (and if there
are currently more than one such submeter for the 20th floor, then to the one
reasonably designated by Landlord).


6.    Tenant acknowledges that it is currently in possession of the First
Additional Premises, and Tenant agrees to continue in possession of such space
in its “as is” condition. Tenant acknowledges and agrees that Landlord shall
have no obligation to perform any work in or to the First Additional Premises to
make them suitable and ready for Tenant’s continued occupancy and use.


7.    It is understood and agreed that the First Additional Premises shall be
used solely for such uses as are ancillary to Tenant’s business operations in
the Office Premises, including, but not limited to, storage and library
purposes, but in no event for the installation and use of offices and/or work
stations as in the Office Premises. Notwithstanding such permitted use of the
First Additional Premises, or anything else contained in the Lease, as modified
hereby, to the contrary, Tenant acknowledges and agrees that Landlord shall not
be required to provide any cleaning, water, heat, air-conditioning or other
services to the First Additional Premises.


8.    It is acknowledged and agreed that no additional security deposit shall be
required in connection with the leasing of the First Additional Premises.


9.    Tenant and Landlord each represent and warrant to each other that neither
consulted nor negotiated with any broker or finder with regard to this Agreement
other than Newmark & Company Real Estate, Inc., d/b/a Newmark Grubb Knight Frank
(the “Broker”). Tenant and Landlord shall each indemnify, defend and save the
other harmless from and against any claims for fees or commissions from anyone
other




--------------------------------------------------------------------------------




than the Broker with who such indemnifying party has dealt with in connection
with this Agreement. Landlord agrees to pay any commission or fee owing to the
Broker pursuant to a separate agreement.


10.    Article 26D of the Lease shall be deemed to be, and hereby is, modified,
so that it provides as follows:


“All bills, statements, notices, demands, requests or other communications given
or required to be given to Landlord under the Lease, as modified hereby, shall
(whether or not stated herein) only be deemed sufficiently given or rendered if
in writing and delivered to Landlord by certified mail (return receipt
requested) or by nationally recognized overnight courier, in each case to
Landlord addressed as follows:


ESRT Empire State Building, L.L.C.
c/o Empire State Realty Trust, Inc.
One Grand Central Place
60 East 42nd Street
New York, New York 10165
Attn: Lease Administration


with copies to:        Empire State Realty Trust, Inc.
One Grand Central Place
60 East 42nd Street
New York, New York 10165
Attn: Legal

or as otherwise designated in accordance with this Article 26.”


11.    It is acknowledged that the Renewal Option set forth in Article 55 of the
Lease shall be applicable with respect to the entire Demised Premises, and not
with respect to any one or the other of the Office Premises or the First
Additional Premises.


12.    This Agreement shall not in any way bind Landlord until such time as it
has been executed by Landlord and Tenant, and a fully executed counterpart has
been delivered to Tenant.


13.    Except as herein modified, all of the terms, covenants and conditions of
the Lease, as modified hereby, are and shall remain in full force and effect and
are hereby ratified and confirmed.


14.    This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective legal representatives, successors and
assigns.


15.    This Agreement may be executed in two or more counterparts, and all
counterparts so executed shall, for all purposes, constitute one agreement
binding on all of the parties hereto, notwithstanding that all parties shall not
have executed the same counterparts. Facsimile, digital and photocopy signatures
on this Agreement shall have the same force and effect as originals.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS THIS PAGE]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


LANDLORD:
ESRT EMPIRE STATE BUILDING, L.L.C., Landlord
By: Empire State Realty OP, L.P., as its sole member
By: Empire State Realty Trust, Inc., as its general Partner




By: /s/ Thomas P. Durels            
Name: Thomas P. Durels
Title: Executive Vice President,
Director of Leasing and Operations




SHUTTERSTOCK, INC.




By: /s/ Timothy Bixby            
Name: Timothy Bixby
Title: Chief Financial Officer






--------------------------------------------------------------------------------






EXHIBIT A


Diagram of the First Additional Premises


[exhibit_a.jpg]


